United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _______________

                                 No. 09-1215/1216
                                 _______________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeals from the United States
         v.                              * District Court for the
                                         * Eastern District of Arkansas.
Ronrico Antonio Crutchfield,             *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: July 7, 2009
                                 Filed: July 10, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ronrico Crutchfield appeals the sentence of 8 months in prison that the district
     1
court imposed after revoking his supervised release. For reversal, he argues that the
court erred by failing to properly consider the relevant sentencing factors under 18
U.S.C. § 3553(a). We affirm.

       At the sentencing hearing, the district court entertained arguments from both
sides as to where to sentence Crutchfield: the defense directed the court’s attention

         1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
to Crutchfield’s efforts to obtain employment and the circumstances underlying some
of his supervised-release violations, while the government pointed to Crutchfield’s
lengthy history of violating supervised release. Prior to imposing sentence, the district
court commended Crutchfield for finding employment, but expressed concern over
his poor history on supervised release. We find that the district court sufficiently
considered the section 3553(a) factors. See United States v. Hernandez, 518 F.3d 613,
616 (8th Cir. 2008) (court need not mechanically list each § 3553(a) factor so long as
it is clear that court considered factors); United States v. Nelson, 453 F.3d 1004, 1006
(8th Cir. 2006) (appellate court reviews revocation sentence to determine whether it
is unreasonable in relation to, inter alia, advisory Guidelines range and § 3553(a)
factors).2

      Accordingly, we affirm the judgment. We also grant counsel’s motion to
withdraw.
                     ______________________________




      2
       Further, the sentence, near the bottom of the applicable advisory revocation
range, was not unreasonable. See United States v. Jones, 563 F.3d 725, 729 (8th Cir.
2009) (where district court commits no significant procedural error and sentence is
within advisory Guidelines, sentence is presumed to be reasonable).

                                          -2-